Citation Nr: 0335253	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-04 876	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral pes planus, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an effective date earlier than 
September 2, 1977 for the grant of service connection for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from August 1966 
to March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California.  In that decision, the Los Angeles 
Regional Office, in pertinent part, denied the issues of 
entitlement to a disability evaluation greater than 
30 percent for bilateral pes planus and entitlement to an 
effective date earlier than September 2, 1977 for the grant 
of service connection for bilateral pes planus.  The 
veteran's claims folder was subsequently transferred to the 
Montgomery, Alabama Regional Office (RO).  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to these 
increased rating and earlier effective date claims.  In June 
1999, the Board remanded these issues to the RO in 
Montgomery, Alabama for further evidentiary and due process 
development.  In October 2002, the RO returned the veteran's 
claims folder to the Board for final appellate review.  

Further review of the claims folder indicates that, by the 
June 1999 decision, the Board also remanded the issue of 
entitlement to service connection for a back disorder.  In 
addition, the Board granted the veteran's petition to reopen 
a previously denied claim for service connection for a 
bilateral ankle disorder, to include arthritis, and remanded 
the de novo issue regarding this condition to the RO.  
Thereafter, by a March 2001 rating action, the Montgomery RO 
awarded service connection for a chronic recurrent low back 
pain and myofascial pain syndrome (20%), a right ankle 
condition (10%), and a left ankle condition (10%).  As the 
veteran did not express disagreement with the ratings, or 
effective dates, assigned to these service-connected 
disabilities, an appeal concerning these disorders is no 
longer before the Board.  




REMAND

During the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the Veterans Claims Assistance Act 
of 2000 (VCAA), the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of the appellant 
for pertinent VA examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO in Montgomery, Alabama must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

A complete and thorough review of the claims folder in the 
present case indicates that, with regard to the issue of 
entitlement to a disability rating greater than 30 percent 
for the service-connected bilateral pes planus, the 
Montgomery RO has informed the veteran of the criteria used 
to adjudicate the appealed claim, the type of evidence needed 
to substantiate this issue, as well as the specific type of 
information needed from him.  Importantly, however, the 
Montgomery RO has not notified the veteran of the particular 
provisions of the VCAA or of the proper time period within 
which to submit the requested evidence (one year).  With 
regard to the issue of entitlement to an effective date 
earlier than September 2, 1977 for the grant of service 
connection for bilateral pes planus, the Montgomery RO has 
not informed the veteran of the particular provisions of the 
VCAA, the criteria used to adjudicate the appealed claim, the 
type of evidence needed to substantiate this issue, the 
specific type of information needed from him, as well as the 
proper time period within which to submit the requested 
evidence (one year).  

With regard to the claim for a disability rating greater than 
30 percent for the service-connected bilateral pes planus, 
the Board notes that, in August 1999, the veteran underwent a 
VA examination of this disability.  According to the report 
of this evaluation, following a review of the veteran's 
claims folder and an examination of his feet, the examiner 
concluded, in pertinent part, that the flat feet was best 
characterized as Grade II ranging in extent from moderately 
severe to severe bilaterally.  Evaluation findings also 
included palpable dorsalis pedis as well as no edema in the 
feet or ankles.  In addition, the examiner expressed his 
opinion that the functional impairment resulting from the 
veteran's foot disorder as well as his arthritis ankle 
changes was moderately severe to severe.  

Subsequently, however, in a November 2003 statement, the 
veteran's representative noted that this prior VA examination 
took place more than four years ago.  In addition, the 
representative asserted that, since that time, the veteran's 
service-connected bilateral pes planus increased in severity.  
As such, the representative argued that the veteran should be 
accorded another, more recent, VA examination of his 
service-connected bilateral pes planus.  The Board agrees.  

With regard to the veteran's earlier effective date claim, 
the Board notes that a complete and thorough review of the 
claims folder indicates that, by a July 1968 rating action, 
the RO initially denied service connection for bilateral pes 
planus.  Although later in the same month the RO notified the 
veteran of this decision, he did not initiate an appeal of 
his denial.  

Thereafter, in September 1977, the veteran submitted a 
petition to reopen his previously denied claim.  By November 
1977 and August 1978 rating actions, the RO continued to deny 
the veteran's claim.  The veteran perfected an appeal of 
these denials, and, in a May 1979 decision, the Board 
determined that service connection for bilateral pes planus 
was warranted.  By a July 1979 rating action, the RO 
effectuated the Board's decision and assigned a 30 percent 
evaluation for this service-connected disability, effective 
from September 1977.  

Throughout the current appeal, the veteran has asserted that 
an effective date earlier than September 1977 was warranted 
for the grant of service connection for his bilateral pes 
planus.  In June 1999, the Board remanded the veteran's 
earlier effective date claim to the RO to accord the agency 
an opportunity to provide the veteran with the correct laws 
and regulations concerning this claim.  

Further review of the claims folder indicates that, in the 
supplemental statements of the case issued in April and May 
2002, the RO provided the laws and regulations concerning the 
finality of decisions as well as new and material claims.  
Significantly, however, the RO did not include the regulatory 
provisions which discuss effective dates.  See, 38 C.F.R. 
§ 3.400(q) (regarding the grant of service connection based 
on the receipt of new and material evidence).  As such, the 
Board believes that, on remand, the RO should be given the 
opportunity to provide the veteran with this appropriate 
regulation.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Montgomery RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.  

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered foot 
treatment to him since August 1999.  
After furnishing the veteran the 
appropriate release forms, the RO should 
obtain the complete clinical records from 
each health care provider identified by 
the veteran.  

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to any foot treatment that he 
has received at the Tuskegee and 
Tuscaloosa VA Medical Centers since 
August 1999.  All such available records 
should be associated with the claims 
folder.

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by an 
appropriate specialist to determine the 
nature and extent of his 
service-connected bilateral pes planus.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent foot pathology found on 
examination should be noted in the 
evaluation report.  

Additionally, the examiner should express 
a specific opinion as to the presence 
(including degree/severity) or absence of 
pronation, tenderness of plantar surfaces 
of the feet, inward displacement, and 
spasm of the tendo-achillis on 
manipulation.  Further, the examiner 
should note whether the veteran wears 
orthopedic shoes or appliances and should 
specifically express an opinion as to 
whether either such shoes or appliances 
improve his pes planus.  Also, the 
examiner should express an opinion as to 
the severity of the veteran's bilateral 
pes planus (e.g., whether this disability 
is more accurately described as moderate, 
severe, or pronounced).  

5.  The RO should then re-adjudicate the 
issues of entitlement to an increased 
disability rating greater than 30 percent 
for bilateral pes planus and entitlement 
to an effective date earlier than 
September 2, 1977 for the grant of 
service connection for bilateral pes 
planus.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal (see, 
e.g., 38 C.F.R. § 3.400(q)) as well as a 
summary of the evidence received since 
the issuance of the last SSOC in May 
2002.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


